COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Richard Barroso v. The State of Texas
Appellate case number:       01-21-00304-CV
Trial court case number:     110208-I
Trial court:                 412th District Court of Brazoria County

       Appellant, Richard Barroso, filed a notice of appeal of the trial court’s May 18, 2021
“Order of Dismissal.” Appellant also filed a “Motion to be Granted to Proceed in Forma
Pauperis as Status in Trial Court,” requesting to be permitted to proceed on appeal without
payment of costs. Accordingly, on June 29, 2021, we directed the trial court clerk to
prepare, certify, and file, without advance payment of costs, a clerk’s record on indigence
with all trial court filings regarding or related to appellant’s request to proceed without
payment of costs on appeal, and any contest by any party to that request.
        On July 13, 2021, the trial court clerk filed a clerk’s record on indigence including
an affidavit of inability to pay costs filed by appellant in the trial court. See TEX. R. CIV.
P. 145(a), (b), (d). The clerk’s record does not reflect that a contest to the affidavit was
filed, nor that the trial court overruled appellant’s claim of indigence. See TEX. R. CIV. P.
145(f). Accordingly, appellant cannot be required to pay costs, including filing fees
charged by this Court, nor fees charged for the preparation of the appellate record. See
TEX. R. CIV. P. 145(a), (c); TEX. R. APP. P. 20.1.
       The Clerk of this Court is directed to make an entry in this Court’s records
that appellant is allowed to proceed on appeal without payment of costs. See TEX. R.
CIV. P. 145(a); TEX. R. APP. P. 20.1.
        The appellate record is due to be filed with this Court, at no cost to appellant, within
thirty days of the date of this order. See TEX. R. CIV. P. 145(a), (c); TEX. R. APP. P. 35.1.
      It is so ORDERED.


Judge’s signature: ____/s/ Amparo Guerra________
                    Acting individually    Acting for the Court

Date: ___July 20, 2021____